Order of disposition, Family Court, Bronx County (Alma Cordova, J), entered on or about May 4, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of gang assault in the first and second degrees, assault in the second degree and menacing in the third degree and placed her with the Office of Children and Family Services for a period of up to 18 months, unanimously modified, on the law, to the extent of vacating the findings as to gang assault in the second degree and assault in the second degree and dismissing those counts of the petition, and otherwise affirmed, without costs.
The court’s finding, which rejected appellant’s claim of justification, was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]).
The two counts indicated should have been dismissed as lesser included offenses of first-degree gang assault. Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Gonzalez, JJ.